DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 11/12/2021. Per the amendment, claim 1 has been amended. Claims 1-16 are pending in the instant application.
Applicant has amended the specification to address objections; the previous objections are withdrawn.
Applicant has amended claim 1 to address rejections under 35 USC 112(b); the previous rejections are withdrawn.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not disclose “a plurality of interior structural supports running longitudinally from the first end to the second end”, “wherein said plurality of interior structural supports each extend radially a full radial width from a shared intersection located at a center point of the roller core” in the context of the claim taken as a whole. The closest prior art of record, Rocklin et al (US 2017/6020774) in view of Poirier (US 8.556.837) instead discloses structural supports (Poiner, Fig. 2A, 24) that do not run longitudinally from the first end to the second end, instead stopping before the second end of the roller and that are not a full radial width of the roller and do not intersect at a center point of the roller, but instead stop short of the center point of the roller by an inner tubular member (22) at the center of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANA A GALLEGOS/Examiner, Art Unit 3785                                                                                                                                                                                                        
/MARGARET M LUARCA/Primary Examiner, Art Unit 3785